Case 2:20-cv-10949-LVP-MJH ECF No. 5-5 filed 04/17/20   PageID.382   Page 1 of 6




                      Exhibit D
Case 2:20-cv-10949-LVP-MJH ECF No. 5-5 filed 04/17/20             PageID.383   Page 2 of 6



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

JAMAAL CAMERON; RICHARD BRIGGS; RAJ LEE;
MICHAEL CAMERON; MATTHEW SAUNDERS,
individually and on behalf of all others similarly situated,

       Plaintiffs,

                                                               Case No.
                              v.
MICHAEL BOUCHARD, in his official capacity as
Sheriff of Oakland County; CURTIS D. CHILDS, in his
official capacity as Commander of Corrective Services;
OAKLAND COUNTY, MICHIGAN,

       Defendants.




                              DECLARATION OF RAJ LEE

I, Raj Lee, declare:

I make this declaration based upon my own personal knowledge, and if called to
testify, I could and would do so competently.

1)     I am also known as Dylon Lee.

2)    I am serving a nine-month sentence in Oakland County Jail. I have been here
since November 18, 2019.

3)    I was originally housed in the Oakland County Jail Annex. I was a trustee, and
was on the west side of the annex in the trustee dorm in the tan zone. There were
seventeen people in my zone.

4)    Earlier this week, the nurses gave all the inmates who take prescription
medication their entire supply of medications for the month. The nurses told the
inmates that they were not going to return, and so the inmates were solely responsible
for taking their medications on their prescribed dosage schedules. As a result,
inmates have thirty days of medication in their possession.
Case 2:20-cv-10949-LVP-MJH ECF No. 5-5 filed 04/17/20        PageID.384    Page 3 of 6



5)    In the Annex, there was no testing for COVID-19. Guards walked around
with thermometers and held them up to our foreheads. I have observed guards not
even reading the thermometers after they do this.

6)     It was impossible to practice social distancing in the Annex, because the bunks
are approximately two to three feet away from each other. Even if we were able to
do so, people would not practice social distancing. Other inmates sit around tables
playing cards, and food service employees and deputies are inches away from our
food.

7)   All the people in the Annex use the same shower. The trustees who clean the
showers get one pair of yellow gloves that they must continue to reuse.

8)    In the Annex, linen exchange comes once a week. That is the only time that I
received a new uniform and new blankets.

9)     On April 9, 2020, I was informed that the kitchen in the main jail building was
no longer fully operational, due to a COVID-19 outbreak. Supervisor Kettlewell, an
officer at Oakland County Jail, called me into the hallway and told me that I now
had to help prepare food for the entire jail population. He told me that if I did not
comply, I would be sent to the main jail building “with more than a spanking.” He
further warned that I would not want to go to the main building because of the
COVID-19 outbreak there. I believe that he was threatening to deliberately expose
me to the virus by moving me to the main jail building.

10) Later that evening, I requested a grievance form from Deputy Carr. Deputy
Carr gave me a grievance form, where I described Supervisor Kettlewell’s threat to
send me to the main jail building, where there was a COVID-19 outbreak, with more
than a spanking. I also wrote that social distancing was not being practiced in the
Annex. I placed the grievance in my bunk until I could find someone to give it to.

11) On the morning of April 10, 2020, there was a misunderstanding with another
deputy regarding kitchen duty. The deputy placed me on twenty-four hour bunk
restriction. This meant that I was not permitted to leave my bunk for twenty-four
hours. At that time, I asked the deputy who I could give my grievance to.

12) The deputy walked away for approximately five minutes, returned, and told
me to “pack [my] shit.” At the time, I thought I was being sent to the other side of
the Annex.

13) After I had packed, I saw Deputy Campbell sitting at the desk in the bubble,
and I handed him my grievance.
Case 2:20-cv-10949-LVP-MJH ECF No. 5-5 filed 04/17/20        PageID.385     Page 4 of 6



14) Deputy Campbell looked at my grievance and then told me to sit on the bench.
The bench is where inmates sit when they are being sent to the main jail building.

15) As I was walking to the bench, Deputy Campbell handed my grievance to
Supervisor Kettlewell and said, “Here, this has your name on it.” Supervisor
Kettlewell laughed and walked away for a few minutes.

16) When Supervisor Kettlewell returned, I attempted to explain that I had simply
been waiting for a kitchen uniform when the other deputy had accused me of not
working. Supervisor Kettlewell would not let me speak, and instead said, “Shut the
fuck up. I’m not here to negotiate with you. Take your souvenir and get the fuck out
of my jail.”

17) The “souvenir” was a ticket that Supervisor Kettlewell handed me while he
was talking. It stated that I refused to make sandwiches to supply the jail and east
annex. Because of the ticket, I am no longer a trustee. I was then taken to the main
jail building.

18) I am now housed in the main jail building in the tanks, which are only meant
to be holding cells. As I approached my new cell, I heard the entire cell request a
grievance from the deputy, who refused to give it to them.

19) The cell that I was placed into is approximately twelve feet by fifteen feet.
There are ten people in it. There are no bunks, and there is no room to sleep. It is
even more impossible to practice social distancing in that cell. We receive our meals
in the cell, and everyone eats right next to each other. Everyone sleeps on the
concrete floor with two blankets. There are rats and bugs on the floor. We have one
and a half rolls of toilet paper for ten people. Only a few people have soap.

20) Two people in my cell are coughing and sniffling badly. Nobody is taking
their temperatures. There is still no COVID-19 testing.

21) While the cell is separated from the next cell by glass, the only barrier on the
fronts of the cells are bars. So, all the inmates in these cells are breathing the same
air. This is particularly disturbing to me because the inmates in the cell next to mine
were quarantined due to the COVID-19 outbreak. Yet, I could reach my had out of
my cell through the bars and into the next cell.

22) The conditions in the next cell were identical to the ones in my cell. Although
the inmates were supposed to be quarantined due to potential COVID-19, they were
still sleeping on the floor with two blankets. There are ants and bugs on the floor.
Case 2:20-cv-10949-LVP-MJH ECF No. 5-5 filed 04/17/20        PageID.386    Page 5 of 6



23) On April 11, 2020, the inmates in the cell next to mine were moved. Everyone
from my cell was immediately moved into that cell without it having been cleaned
at all. I know that the cell was not cleaned before we moved into it because I did not
see anyone come to clean it, and there is still hair from the previous inmates in it,
the floor is wet, and it is apparent that the toilets have not been cleaned. Given the
fact that the prior inmates were presumed to have been exposed to COVID-19, I felt
that my life was placed at risk.

24) Today, on April 12, 2020, two more inmates were placed into my cell. They
informed me that they were previously upstairs in a cell that was quarantined for
presumed COVID-19 and that one of the individuals they were quarantined with
died last night.

25) Nothing is being done to limit contact between these individuals and others in
my cell. I feel that my life is even more at risk now.

26) I have two small children and I am worried about what will happen if I am
exposed to COVID-19. I fear that I may die in here.

               *SIGNATURES FOLLOW ON THE NEXT PAGE*




Under 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is
true and correct.
Case 2:20-cv-10949-LVP-MJH ECF No. 5-5 filed 04/17/20        PageID.387    Page 6 of 6



April 12, 2020                         /s/ Raj Lee
                                       Raj Lee

                                       *consent for signing given telephonically

Due to the COVID-19 crisis, it was not possible to obtain a written signature on the
above declaration. I am an attorney admitted to the Eastern District of Michigan. On
April 12, 2020, I personally spoke with Raj Lee and read this declaration to him. Raj
Lee told me that the information in the above declaration is true, and gave me verbal
consent to sign on his behalf.

I declare under penalty of perjury, under 28 U.S.C. § 1746, that the foregoing is true
and correct.

                                       /s/ Syeda F. Davidson
                                       Syeda F. Davidson
